DETAILED ACTION
Claims 1-24 are pending.  Claim 24 has been added.  Claims 1, 2, 8, 17 and 20 have been amended.  Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without further knowledge of what an “only entry node” is, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The specification does not mention what an only entry node is.  The specification does mention “entry node” but not “only entry node”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi et al., Patent Application Publication No. 2015/0074372 (hereinafter Thottethodi) in view of Aron et al., Patent Application Publication No. 2016/0034508 (hereinafter Aron).

Regarding claim 1, Thottethodi teaches:
A network routing device comprising (Thottethodi Paragraph [0059], communication or network interface):
a processor core configured to generate a hash value from a key and use the hash value as an index to access a hybrid hash table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key);
Thottethodi Paragraph [0055], main memory may be shared and accessed by multiple processors 504), and storing the hybrid hash table (Thottethodi Paragraph [0043], hybrid hash table is a combination of a conventional hash table and hash table 102 or 202), wherein the hybrid hash table comprises one or more buckets each corresponding to an index value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table),
a first bucket of the one or more buckets stores a first pointer to a single entry node that comprises information related to one key (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
a second bucket of the one or more buckets stores a second pointer to a cumulative node that comprises information related to a plurality of keys wherein (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204):
Thottethodi does not expressly disclose:
the single entry node stores entry metadata corresponding to the one key, and
the cumulative node stores a plurality of pointers to entry metadata, each of the plurality of pointers associated with a corresponding key of the plurality of keys, but does not store the entry metadata.
However, Aron teaches:
the single entry node stores entry metadata corresponding to the one key (Aron Paragraph [0039], the leaf nodes of tree 201(1) each include a metadata-key-value pair), and
the cumulative node stores a plurality of pointers to entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer), each of the plurality of pointers associated with a corresponding key of the plurality of keys (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer), but does not store the entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer).
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.

Regarding claim 24, Thottethodi in view of Aron further teaches:
The networking routing device of Claim 1, wherein any single entry node within a corresponding bucket of the one or more buckets is an only node of the corresponding bucket (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer, Fig. 2, shows single nodes connected back).

Claims 2-7, 17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Aron and Shamis et al., Patent Application Publication No. 2017/0103039 (hereinafter Shamis).


Thottethodi in view of Aron does not expressly disclose:
a key table storing key-related information associated with the plurality of keys.
However, Shamis teaches:
a key table storing key-related information associated with the plurality of keys (Shamis Paragraph [0115], insert the key and address of the new value into the map table provided by the key-value store).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 3, Thottethodi in view of Aron and Shamis further teaches:
The network routing device of Claim 2 wherein the key table can store one of plain keys (Shamis Paragraph [0084], values 1, 2, 3 are less than key value of 5), padded keys, and hash-based keys (Shamis Paragraph [0002], key-value stores, also referred to as key-value databases, enable storage, retrieval and management of associative arrays such as a dictionary or hash).

Regarding claim 4, Thottethodi in view of Aron and Shamis further teaches:
Shamis Paragraph [0048], obtain the current key-value/pointer pairs of the node and the corresponding checksum in the metadata. Given one or more new key-value/pointer pair entries to be written to the node).

Regarding claim 5, Thottethodi in view of Aron and Shamis further teaches:
The network routing device of Claim 2 wherein the cumulative node further comprises a pointer to a linked cumulative node (Thottethodi Paragraph [0023], chain 106 may be a linked list of elements, Fig. 2, shows the nodes along with pointers).

Regarding claim 6, Thottethodi in view of Aron and Shamis further teaches:
The network routing device of Claim 2 wherein the cumulative node further comprises an indication of a size of the keys stored in the key table (Shamis Paragraph [0091], nodes of the key-value store enabled by the Key-Value Manager have a fixed size that is less than or equal to the maximum frame size).

Regarding claim 7, Thottethodi in view of Aron and Shamis further teaches:
The network routing device of Claim 2 wherein the cumulative node further comprises an indication of a number of keys stored in the key table (Shamis Paragraph [0108], each branch has a range of numbers (e.g., keys 1-1000, 101-2000, etc.)).

Regarding claim 17, Thottethodi teaches:
A network routing device comprising (Thottethodi Paragraph [0059], communication or network interface):
a processor core configured to generate a hash value from a key and use the hash value as an index to access a routing table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key), wherein the routing table comprises a hybrid hash table (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table, Paragraph [0008], processor identify a bucket that stores a key);
a memory, coupled to the processor core (Thottethodi Paragraph [0055], main memory may be shared and accessed by multiple processors 504), and storing the routing table (Thottethodi Paragraph [0043], hybrid hash table is a combination of a conventional hash table and hash table 102 or 202), wherein the routing table comprises one or more hash buckets each corresponding to an index value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table),
a first hash bucket of the one or more hash buckets stores a first pointer to a flow entry that comprises information related to one flow associated with a corresponding key (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers),
a second hash bucket of the one or more hash buckets stores a second pointer to a cumulative node that comprises information related to a plurality flows associated with corresponding keys (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204),
Thottethodi does not expressly disclose:
wherein the information includes 
wherein the cumulative node does not store the 
However, Aron teaches:
wherein the information includes Aron Paragraph [0039], the leaf nodes of tree 201(1) each include a metadata-key-value pair), and
wherein the cumulative node does not store the Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer).
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.
Thottethodi does not expressly disclose:
wherein the cumulative node comprises a key table storing key-related information associated with the keys and a plurality of pointers to flow metadata where each of the plurality of pointers is associated with a corresponding key, and
However, Shamis teaches:
wherein the cumulative node comprises a key table storing key-related information associated with the keys and a plurality of pointers to flow metadata where each of the plurality of pointers is associated with a corresponding key (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs, Paragraph [0115], insert the key and address of the new value into the map table provided by the key-value store), and
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 20, Thottethodi teaches:
A method for updating a hash table referencing one or more single entry nodes and one or more cumulative nodes (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204), the method comprising:
calculating an index to the hash table using a key value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
selecting a hash bucket stored in the hash table corresponding to the index (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket has a valid entry (Thottethodi Paragraph [0041], the memory space for each hash bucket 104), determining whether the hash bucket references a single entry node or a cumulative entry node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains), wherein the single entry node comprises information related to a single key value (Thottethodi Paragraph [0031], chain folding in hash table 102 enables a single hash-table look-up that is parallelized for SIMD processing), and the cumulative entry node comprises information related to a plurality of key values (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains);
if the hash bucket references a cumulative entry node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers),
determining if a present cumulative node has sufficient space to store information related to a new entry corresponding to the key value (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
Thottethodi does not expressly disclose:
the single entry node stores entry metadata corresponding to the single key value and the cumulative node stores a plurality of pointers to entry metadata corresponding to the plurality of key values, but does not store he entry metadata;
However, Aron teaches:
the single entry node stores entry metadata corresponding to the single key value and the cumulative node stores a plurality of pointers to entry metadata corresponding to the plurality of key values (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer), but does not store he entry metadata (Aron Paragraph [0039], The pointer to the Int1 node indicates a range of keys, specifically, metadata keys 3 through 6 can be found by following that pointer);
The claimed invention and Aron are from the analogous art of node systems using metadata.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Aron to have combined Thottethodi and Aron.
The motivation to combine Thottethodi and Aron is to improve metadata storage by using specific nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the nodes of Aron in order to obtain the predictable result of improving metadata storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Aron.
Thottethodi does not expressly disclose:
adding information related to the new entry corresponding to the key value to the present cumulative node if the cumulative node has sufficient space, wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value.
However, Shamis teaches:
adding information related to the new entry corresponding to the key value to the present cumulative node if the cumulative node has sufficient space, wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 21, Thottethodi in view of Aron and Shamis further teaches:
The method of Claim 20, if the present cumulative node does not have sufficient space to store the new entry (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information related to the new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata); and
adding a pointer to the new cumulative node in the present cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 22, Thottethodi in view of Aron and Shamis further teaches:
The method of Claim 20, if the hash bucket has no valid entry, further comprising:
adding a new single entry node to the hash bucket (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 23, Thottethodi in view of Aron and Shamis further teaches:
The method of Claim 20, if the hash bucket references a single entry node, further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information from the single entry node related to the entry comprised in the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node, information related to a new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
storing a pointer to the new cumulative node in the hash bucket (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers); and
removing the single entry node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Shamis.

Regarding claim 8, Thottethodi teaches:
A method for accessing a hash table referencing one or more single entry nodes and one or more cumulative entry nodes, the method comprising (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers, Paragraph [0033], Fig. 2 illustrates a hash table 202, buckets 204):
calculating an index to the hash table using a key value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
selecting a hash bucket stored in the hash table corresponding to the index (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket has a valid entry (Thottethodi Paragraph [0041], the memory space for each hash bucket 104), determining whether the hash bucket references a single entry node or a cumulative entry node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains), wherein
the single entry node comprises information related to a single key value and is an only entry node of the hash bucket (Thottethodi Paragraph [0031], chain folding in hash table 102 enables a single hash-table look-up that is parallelized for SIMD processing, Paragraph [0038], a number of hash buckets 104 or 204 in a hash-table 102 and 202, respectively, may be referred to as the height of the hash table), and
the cumulative entry node comprises information related to a plurality of key values (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains);
if there is no match to the key value in the first key table of the first cumulative entry node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), then
determining if the first cumulative entry node comprises a pointer to a second cumulative entry node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
Thottethodi does not expressly disclose:
searching a first key table stored in a first cumulative entry node for a match to the key value if the hash bucket references the first cumulative entry node; and
searching a second key table stored in the second cumulative entry node for a match to the key value if the first cumulative entry node comprises a pointer to the second cumulative entry node.
However, Shamis teaches:
searching a first key table stored in a first cumulative entry node for a match to the key value if the hash bucket references the first cumulative entry node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
searching a second key table stored in the second cumulative entry node for a match to the key value if the first cumulative entry node comprises a pointer to the second cumulative entry node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).
The claimed invention and Shamis are from the analogous art of key-value systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Shamis to have combined Thottethodi and Shamis.
The motivation to combine Thottethodi and Shamis is to improve value look-up by using a key table.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the key table of Shamis in order to obtain the predictable result of improving value look-up.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Shamis.

Regarding claim 9, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree)), then fetching a pointer to metadata associated with the matching entry (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), wherein the pointer is stored in the cumulative entry node (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), and returning the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).

Regarding claim 10, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: returning an indication that a match was not found if no matching entry to the key value is found in one of the key tables (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Regarding claim 11, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: if no matching entry to the key value is found in the first or second key table (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), then determining if a present cumulative node has sufficient space to store information related to a new entry corresponding to the key value (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), and
adding information related to the new entry corresponding to the key value to the present cumulative node if the present cumulative node has sufficient space (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), wherein the information comprises an entry in the key table of the cumulative node and a pointer to metadata corresponding to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs).

Regarding claim 12, Thottethodi in view of Shamis further teaches:
The method of Claim 11, if the present cumulative node does not have sufficient space to store the new entry (Shamis Paragraph [0134], allocator applies a "best fit" allocation strategy to find space in the next appropriately sized slab and/or block), further comprising:
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata);
adding, in the new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), information related to the new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata); and
adding a pointer to the new cumulative node in the present cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata).

Regarding claim 13, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0048], obtain the current key-value/pointer pairs of the node and the corresponding checksum in the metadata. Given one or more new key-value/pointer pair entries to be written to the node);
returning a pointer to the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
returning an indication that a match was not found (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Regarding claim 14, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid);
returning a pointer to the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), then
creating a new cumulative node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
adding, in the new cumulative node, information from the single entry node related to the entry comprised in the single entry node (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
adding, in the new cumulative node, information related to a new entry corresponding to the key value (Shamis Paragraph [0048], all of the new key-value/pointer pairs along with the new checksum in the metadata),
storing a pointer to the new cumulative node in the hash bucket (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers); and
removing the single entry node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Regarding claim 15, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), then deleting information corresponding to the matching entry from a present cumulative node (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records), and
converting the present cumulative node to a single entry node (Shamis Paragraph [0086], leaf nodes may be converted into branch nodes, with appropriate key-value/pointer pairs), if the present cumulative node comprises two entries prior to said deleting information (Shamis Paragraph [0064], Key-Value Manager provides various API's that enable any client to create a key-value store and to read, write, and optionally delete records).

Regarding claim 16, Thottethodi in view of Shamis further teaches:
The method of Claim 8 further comprising: determining if the key value matches the single key value (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the hash bucket references the single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid);
releasing the matched single entry node (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid), if the key value matches (Shamis Paragraph [0026], So long as the checksum match, the key-value/pointer pairs are accepted as being valid); and
returning an indication that a match was not found (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata), if the key value does not match (Shamis Paragraph [0028], operation may compute a checksum that will not match the checksum in the metadata).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi in view of Aron, Shamis and Averi et al., Patent Application Publication No. 2009/0310485 (hereinafter Averi).

Regarding claim 18, Thottethodi in view of Aron and Shamis teaches parent claim 17.
Thottethodi in view of Aron and Shamis does not expressly disclose:
receive a network data packet comprising a source address, a destination address, a protocol identifier, and an IP identifier,
generate the key from a tuple comprising the source address, the destination address, the protocol identifier, and the IP identifier;
the routing table comprises entries associated with network data flows corresponding to information from previously received network data packets.
However, Averi teaches:
receive a network data packet comprising a source address (Averi Paragraph [0091], source IP address), a destination address (Averi Paragraph [0091], destination IP address), a protocol identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service), and an IP identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service),
generate the key from a tuple comprising the source address (Averi Paragraph [0091], database search key, which contains a 5-tuple comprising a source IP address), the destination address (Averi Paragraph [0091], destination IP address), the protocol identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service), and the IP identifier (Averi Paragraph [0091], protocol ID as well as an IP type of service);
the routing table comprises entries associated with network data flows corresponding to information from previously received network data packets (Averi Paragraph [0089], A route record contains an IP subnet and information relating the APN service and APN service instance that APN traffic flows to and from the IP subnet).
The claimed invention and Averi are from the analogous art of networking systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Thottethodi and Averi to have combined Thottethodi and Averi.
The motivation to combine Thottethodi and Averi is to improve networking by using traffic flows.  It would have been obvious to one of ordinary skill in the art to take the system of Thottethodi and combine it with the traffic flows of Averi in order to obtain the predictable result of improving networking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Thottethodi and Averi.

Regarding claim 19, Thottethodi in view of Aron, Shamis and Averi further teaches:
The network routing device of Claim 18, wherein the processor core is further configured to: select a hash bucket stored in the hash table corresponding to the hash value (Thottethodi Paragraph [0020], key may be translated to a bucket index by using a hash function algorithm, Paragraph [0043], hybrid hash table);
if the hash bucket has a valid entry (Thottethodi Paragraph [0041], the memory space for each hash bucket 104), determine whether the hash bucket references a flow entry or a cumulative node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains);
search a first key table stored in a first cumulative node for a match to the key value if the hash bucket references the first cumulative node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
if there is no match to the key value in the first key table of the first cumulative node (Thottethodi Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), then
determine if the first cumulative node comprises a pointer to a second cumulative node (Thottethodi Paragraph [0008], hash table includes buckets where each bucket includes multiple chains, Paragraph [0041], the memory space for each hash bucket 104 may increase by a factor of W, because the memory space holds W head pointers), and
search a second key table stored in the second cumulative node for a match to the key value if the first cumulative node comprises a pointer to the second cumulative node (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree), Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs);
if the first or second key table comprises a matching entry to the key value (Shamis Paragraph [0115], each key-value/pointer pair in the root node provides a mapping table to a separate child node (e.g., a branch or leaf node, depending on the depth of the tree)), then fetch the pointer to the metadata associated with the matching key table entry (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs), and
return the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs);
access flow related information stored in the pointer (Shamis Paragraph [0026], node of the key-value store includes a metadata section in addition to the key-value/pointer pairs); and
direct the network data packet through the network routing device to a line card associated with the flow (Averi Paragraph [0108], APN traffic flow is directed to a particular ingress conduit scheduler queuing point by the administrator configured properties defined for the APN service).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Aron reference.

Applicant's arguments filed 03/01/2021 regarding claim 8 have been fully considered but they are not persuasive.  On page 11, Applicant argues against the amended features of claim 8, the Examiner disagrees. Claim 8 has been rejected under 35 U.S.C. 112 for enablement issues.  The Applicant’s specification does not state what an “only entry node” which has caused confusion with the claims.  Regarding the amendment, Thottethodi teaches a hash table (bucket) comprised of multiple nodes (Paragraph [0038]).  This appears to teach the amended features without knowing exactly what the Applicant means by “only entry node”.  Therefore, Thottethodi teaches the amended claim limitation.

Applicant’s arguments, see page 12, filed 03/01/2021, with respect to the rejection(s) of claim(s) 17 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Aron reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164